      Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

      v.                                        Case No. 19-cr-10080-NMG

DAVID SIDOO, et al.,                          Leave to File Granted on 4/14/20

             Defendants.




     DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS
INDICTMENT WITH PREJUDICE OR, IN THE ALTERNATIVE, FOR SUPPRESSION
     OF EVIDENCE BASED ON GOVERNMENTAL MISCONDUCT AND FOR
         DISCOVERY AND AN EVIDENTIARY HEARING (ECF NO. 971)



                            ORAL ARGUMENT REQUESTED
          Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 2 of 17



                                                  TABLE OF CONTENTS

                                                                                                                                     Page

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................3

          I.         SINGER HAS ALLEGED THAT THE GOVERNMENT FABRICATED
                     EVIDENCE GOING TO THE HEART OF THIS CASE .......................................3

          II.        THE GOVERNMENT’S UNSUBSTANTIATED DENIALS ARE
                     INADEQUATE........................................................................................................6

          III.       THE UNREBUTTED GOVERNMENT MISCONDUCT WARRANTS
                     DISMISSAL, OR AT MINIMUM SUPPRESSION AND A HEARING...............9

CONCLUSION ..............................................................................................................................10




                                                                     i
          Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 3 of 17



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

                                                                  CASES

Limone v. Condon,
   372 F.3d 39 (1st Cir. 2004) ..............................................................................................4, 9, 10

Rivera-Corraliza v. Morales,
   794 F.3d 208 (1st Cir. 2015) ......................................................................................................8

Rogan v. City of Boston,
   267 F.3d 24 (1st Cir. 2001) ........................................................................................................8

Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd’s of London,
   637 F.3d 53 (1st Cir. 2011) ........................................................................................................7

United States v. Dimasi,
   215 F. Supp. 3d 179 (D. Mass. 2016) ........................................................................................8

United States v. Horn,
   29 F.3d 754 (1st Cir. 1994) ........................................................................................................9

                                                                 RULES

Fed. R. Evid. 901 ...........................................................................................................................10

Local Rule 7.1(b)(2).........................................................................................................................7

Local Rule 116.6 ..............................................................................................................................8




                                                                      ii
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 4 of 17



                                        INTRODUCTION

       Rick Singer has alleged that federal agents coerced him to trick Defendants into “agree[ing]

to a lie” on recorded phone calls that the Government plans to use as Exhibit A in proving

Defendants’ guilt at trial. Defs’ Br., Ex. A (hereinafter Ex. A) at 1. Singer memorialized that

allegation in a contemporaneous note describing the Government’s instructions to “bend the truth,”

“tell a fib,” and thereby “retrieve responses [from Defendants] that are not accurate” as to whether

they believed their payments were legitimate “donation[s]” or illegitimate “Bribe[s].” Id. Singer’s

notes further state that this pressure tactic was part of the Government’s plan to “nail” Defendants

“at all costs.” Id. The Government implemented this plan by hiding the notes for nearly 16 months

and committing a host of other misconduct designed to deprive Defendants of a fair trial.

       The Government’s response to Singer’s allegations—and to the other misconduct detailed

in Defendants’ motion—is to pretend that none of it matters or deserves a serious response.

       First, the Government contends that the false information it instructed Singer to elicit is

irrelevant, because this case is not “only about bribery.” Opp. at 1 (emphasis added). But the

Government’s lengthy factual assertions that the college applications at issue inflated students’

athletic profiles do not eliminate its need to prove Defendants’ intent to defraud for every claim in

this case. And, of course, proving bribery is an essential element of both the honest-services fraud

and federal-programs bribery charges. The core allegation in Singer’s notes is that the Government

fabricated evidence to create the false impression that Defendants knowingly paid bribes to corrupt

insiders, rather than made legitimate donations to help their children’s chances of admission. That

fake evidence is essential to the Government’s case because the other evidence bearing on

Defendants’ intent shows that they believed their payments were legitimate donations—not bribes.

Without proof of fraudulent intent, the Government’s case falls apart.

       Second, the Government repeatedly asserts that Singer’s allegations are “untrue” as a
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 5 of 17



factual matter. But the Government offers not a scintilla of actual proof to support that core factual

assertion. Strikingly, the Government submits no affidavits or other evidence from the federal

agents or prosecutors allegedly involved in fabricating evidence. Nor does it submit an affidavit

from Singer recanting his allegations. The Government’s vague and general denial—essentially

urging the Court to “trust us, we’re the Government”—does not cut it, especially with Defendants’

liberty at stake. And the Government’s factual responses to the other forms of alleged misconduct

are equally unavailing: The Government concedes the Brady violation (but tries to excuse it),

ignores its misrepresentations to the Court and Defendants, and does not deny that it failed to

prevent Singer from deleting scores of potentially significant text messages.

       Finally, the Government closes with the shocking assertion that “[e]ven if the contentions

in Singer’s notes were true”—i.e., even if federal agents coerced a cooperating witness into

fabricating evidence—such misconduct “would not justify” suppression of the fake evidence (let

alone dismissal of the indictment). Id. at 33. That is flat wrong. If Singer’s allegations are true,

the Government cannot use the fruit of its misconduct to inflame the jury and convict Defendants

of crimes they did not commit. This Court should reject the Government’s no-consequences

approach to its egregious misconduct.

       The facts documented in Defendants’ motion warrant dismissal of the indictment or

suppression of the consensual recordings. At a minimum, the Government’s unsubstantiated

denials of Singer’s claims must be probed at an evidentiary hearing to resolve the dispute about

whether, how, and to what extent agents pressured him to generate false evidence. Allowing this

case to move forward under the current cloud of impropriety would threaten Defendants’

constitutional rights and undermine the public’s interest in seeing that justice is done.




                                                  2
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 6 of 17



                                          ARGUMENT

I.     SINGER HAS ALLEGED THAT THE GOVERNMENT                                      FABRICATED
       EVIDENCE GOING TO THE HEART OF THIS CASE

       The Government’s principal response to Defendants’ motion is to downplay the

significance of the bribery charges—and thus of Singer’s allegation that federal agents instructed

him to trick Defendants into agreeing (or not disputing) that they paid illegitimate bribes instead

of legitimate donations. But bribery is an essential element of the Government’s honest-services

fraud and federal-programs bribery charges, and a central feature of the defense will be the absence

of proof that Defendants knew their payments were bribes to corrupt insiders. Moreover, even

under the Government’s property-fraud theory, it must prove that the Defendants intended to

defraud the universities: If Singer told them his methods were legitimate, the Government cannot

prove its case. Singer’s misconduct allegations thus directly undermine this prosecution.

       The Government’s response catalogues its investigation of Singer from June 2018 until it

confronted him in September 2018. That investigation included extensive searches of his email

accounts and a Title III wiretap of his phone, showing that Singer helped dozens of clients make

donations to university athletic programs, in part by representing that his clients’ children would

be considered as walk-ons to various sports, with the goal of increasing their chances of admission.

But what did not show up in the Government’s investigation before it approached Singer is proof

that Singer told Defendants their payments were bribes to benefit corrupt university insiders. Nor

is there proof that Singer told Defendants that the universities themselves were being deceived.

       The absence of such evidence is crucial. The most contested issue in this case will likely

be whether Defendants understood their payments to the universities and to Singer’s foundation to

be legitimate donations, or bribes to corrupt insiders betraying their university employers. If the

Defendants believed their payments were legitimate donations, each of the Government’s claims



                                                 3
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 7 of 17



against them necessarily fails. And because Defendants mainly dealt with Singer in the admissions

process, what he told Defendants about their payments is critical evidence of whether they

understood their payments to be legitimate donations or unlawful bribes.1

       We now know that from the beginning of his cooperation, Singer informed the Government

that he had told parents that their payments were legitimate donations to university programs—not

bribes to benefit corrupt insiders. See Defs’ Br. at 12; Ex. A. But because those facts would

undermine its case, the Government became “loud and abrasive” and browbeat Singer into trying

to procure false admissions from parents over the phone. According to Singer, the Government

instructed him to “tell a fib and not restate” that he had previously told parents that their money

would go “to the program not the coach,” and thereby to “ask[] each person to agree to a lie I was

telling them” and “retrieve responses [from the parents] that are not accurate.” Ex. A at 1. And

Singer carried out the Government’s scheme by calling his clients on recorded lines.

       The Government now wants to use these recordings—which Singer says were engineered

to create false evidence—to show that Defendants knew their payments were illegal bribes. The

Government now admits that “most of the defendants understood their money to be going to

designated programs,” Opp. at 9 n.7, and it believes the calls show that those otherwise innocuous

donations were actually pay-offs to corrupt insiders. But if Singer’s allegations are true, then

(1) the calls have no evidentiary value, and (2) the Government engaged in the worst kind of

official misconduct imaginable: fabricating evidence to secure a wrongful conviction. See Limone

v. Condon, 372 F.3d 39, 44-45 (1st Cir. 2004). This kind of misconduct cannot be ignored.



       1
          Without a bribe, the Government’s litany of other evidence purportedly showing that the
applications overinflated the students’ athletic credentials (Opp. at 3-13) is beside the point. None
of it shows Singer telling parents that their payments would benefit corrupt insiders or lead them
to betray their employers. And the Government’s cherry-picked examples omit critical parts of
recorded calls and other evidence directly contradicting their claims. See Defs’ Br. at 8-13.


                                                 4
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 8 of 17



       In response to Singer’s allegations, the Government’s principal legal argument is that

           Just because neither Singer nor the defendants actually used the word
           “bribe” to describe the purported donations doesn’t mean that they were
           legitimate. They were bribes, regardless of what Singer and the defendants
           called them, because, as the defendants knew, the corrupt insiders were
           soliciting the money in exchange for recruiting unqualified students, in
           violation of their duty of honest services to their employer.

Opp. at 23 (emphasis added). That argument attacks a straw man. As Defendants have previously

explained, their defense is not that the labels (“donation” vs. “bribe”) are dispositive as a matter of

law. Rather, Defendants’ straightforward argument is that they believed their payments were

legitimate donations, and the universities accepted them as such. See, e.g., Defs’ Brady Reply,

ECF No. 807 at 6. Singer’s characterization of the payments to his clients as “donations”—not

“bribes”—strongly supports Defendants’ belief that the process of applying through the Athletic

Department and making a donation was legitimate, and did not involve defrauding the university

or corruptly inducing university insiders to betray their fiduciary duties.

       The Government’s argument also engages in textbook question begging—a characteristic

of its bribery theory already highlighted by Judge Woodlock. See United States v. Bizzack Sent’g

Tr., ECF No. 693-7 at 13-39. The italicized language block-quoted above simply assumes the

truth of the very issue in dispute: whether Defendants knew their payments went to a corrupt

university official who was acting against the interest of the university. Singer’s characterization

of the payments as donations undermines the Government’s assumption. When Singer told the

Government that he had informed Defendants that the payments were donations, not bribes, he

was telling the Government that he had informed them that the payments were legitimate. In doing

so, he also confirmed what the Government already knew from its lengthy investigation—that

Singer did not tell Defendants that their payments were going to corrupt insiders soliciting money

in violation of their fiduciary duties, but that the donations were authorized by the schools to raise



                                                  5
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 9 of 17



money for their athletic programs. See, e.g., Ex. SSS to Gov’t Brady Opp., ECF No. 736-1 at 361-

63 (Singer email assuring parent that “side door” approach was “not improper” but rather a way

that “all schools fund their special programs or needs”).

       Finally, the Government’s insistence that the bribe/donation distinction is immaterial rings

especially hollow in light of the substance of Singer’s allegations. If the distinction were

meaningless, then why would federal agents be so insistent that Singer lie about it on the recorded

calls to his clients? And why would Singer be so resistant to the Government’s directions? The

answer is obvious: The Government knew then—and knows now—that the distinction does

matter, and that having Singer characterize the payments as legitimate donations to school

programs undermines the Government’s case.           As Singer rightly recognized at the time,

recharacterizing the donations as bribes is simply a “lie.”

II.    THE GOVERNMENT’S UNSUBSTANTIATED DENIALS ARE INADEQUATE

       The Government’s second tactic is simply to deny that Singer’s notes accurately reflect his

interaction with federal agents. Throughout its response, the Government variously denounces

Singer’s factual account as “untrue,” “flatly untrue,” “absurd,” “demonstrably untrue,” and the

like. Opp. at 16, 22, 26, 28, 32. But this effort at proof by repeated assertion falls flat. That is

because the Government submits no evidence—none—actually contradicting Singer’s description

of the October 2 call. Nor does it explain why Singer would have had any motive to write a false

note to himself (or even to his lawyer). The Government’s conclusory denials are plainly

inadequate in at least two respects.

       First, they are too ill-defined to adequately address the specific, detailed allegations in

Singer’s notes. The response is entirely unclear as to whether the Government is denying every

assertion in Singer’s October 2 note, or only some of them (and if so, which ones). Does the

Government deny, for example, that federal agents spoke to Singer on October 2? Does it deny


                                                 6
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 10 of 17



that agents expressed a desire to “nail” one of the defendants “at all costs”? That the discussion

was “loud and abrasive”? That they asked Singer to lie? That Singer is accurately characterizing

the substance of the lie? Some or all of the above? The Government does not say. Its studiously

ambiguous—and entirely conclusory—denials offer no basis for the Court (or Defendants) to

understand what the Government is claiming happened on the crucial call.

       Second, the Government’s assertions are just that—assertions, made in a brief by

Government lawyers lacking firsthand knowledge of all of the facts. Those assertions are not

evidence. If the Government had any evidence to support its denials, it presumably would have

filed it with its brief (as Defendants did). The Government could have filed an affidavit from

Singer recanting the allegations in his October 2 note. It could have filed affidavits from the agents

and prosecutors implicated in the alleged incident. It could have submitted contemporaneous

documentary evidence, such as FBI 302 reports or agent notes, describing what occurred between

the agents and Singer. Had it submitted such evidence, the Government would have at least created

a factual dispute over the truth of Singer’s allegations. Its utter failure to introduce anything from

any of the relevant participants (all of whom are under Government control) speaks volumes.2

       The Government’s reliance on unverified assertions challenging Singer’s account cannot

be credited. Local Rule 7.1(b)(2) requires a party opposing a motion on factual grounds to support

its factual assertions with affidavits or other evidence: “Affidavits and other documents setting

forth or evidencing facts on which the opposition is based shall be filed with the opposition.” As

the First Circuit has emphasized, courts must “afford no evidentiary weight to ‘conclusory

allegations, empty rhetoric, [or] unsupported speculation, or evidence.’” Tropigas de P.R., Inc. v.



       2
         The only evidence the Government cites is a carefully worded statement from Singer’s
lawyer declaring that no misconduct occurred “in my presence.” Opp. at 23. But that statement
proves nothing, because Singer did not allege that his counsel was on the October 2 call.


                                                  7
      Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 11 of 17



Certain Underwriters at Lloyd’s of London, 637 F.3d 53, 56 (1st Cir. 2011) (citation omitted); see

also Rivera-Corraliza v. Morales, 794 F.3d 208, 224-25 (1st Cir. 2015) (same); Rogan v. City of

Boston, 267 F.3d 24, 27 (1st Cir. 2001) (same). These rules apply to the Government just like

anyone else. See United States v. Dimasi, 215 F. Supp. 3d 179, 180 (D. Mass. 2016) (rejecting

Government’s assertions because “unverified statements” in brief are not “evidence”).

       The Government should not assume this Court will give it a free pass from the standard

rules that govern ordinary litigants in federal court. Nor is the Government entitled to the benefit

of any doubt. Indeed, its other misconduct throughout the case—above and beyond the October 2

call—reveals a systematic disregard for Defendants’ rights. And the Government provides no

meaningful response—evidentiary or otherwise—as to that conduct either. For example:

       •   The Government concedes that it violated Brady, but then tries to excuse its error by
           hiding behind a privilege claim. See Opp. at 23, 29. But that claim is wholly frivolous,
           as detailed in Defendants’ brief (at 18-24), and as readily confirmed by the
           Government’s own taint team, see Defs’ Br., Ex. O at 1. The best the Government can
           muster in response is the bald assertion that “[i]t was facially reasonable” for AUSAs
           Rosen and O’Connell to conclude that the notes were privileged, Opp. at 29, despite
           the fact that (1) both Singer and his attorney consented to the Government searching
           the phone, and (2) a privilege claim cannot trump Brady, see Defs’ Br. at 22-23. And
           even if there were some legitimate reason to think that Singer’s notes were privileged,
           the Government provides no explanation for why it failed to use this Court’s mandatory
           procedures for withholding Brady information. See L.R. 116.6.

       •   The Government offers no explanation for the repeated misrepresentations by AUSAs
           Rosen and O’Connell to this Court and Defendants. For months, Defendants asked the
           Government to produce exculpatory evidence about how Singer described the
           payments to Defendants. Defs’ Br. at 2-4. And for months, AUSAs Rosen and
           O’Connell flatly denied that the Government was “withholding any exculpatory
           evidence” on this issue. ECF 736 at 2; see also id. at 1, 21-22 n.14; ECF No. 834 at 2.
           During that entire extended exchange, Rosen and O’Connell knew that the Government
           was withholding the precise evidence that Defendants were requesting. That conduct
           should not be countenanced by the Court.

       •   The Government does not deny that AUSA Rosen scripted other Singer calls with
           Defendants and instructed him to deliberately avoid mentioning exculpatory and true
           evidence. See Defs’ Br. at 11-12. That the Government describes this effort to craft
           misleading evidence as “unremarkable” (Opp. at 28) reflects the prosecutorial team’s
           preference for securing convictions over doing justice.


                                                 8
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 12 of 17



       •   The Government does not deny that it failed to prevent Singer from deleting hundreds
           of potentially exculpatory text messages and discarding the phone from which they
           were sent. See Defs’ Br. at 25-26. But it offers no explanation for those failures, only
           unsupported and unverifiable claims about the spoliated texts. See Opp. at 29.

       In sum, the Government’s response is replete with denials or sweeping assertions that its

misconduct is somehow nonexistent or irrelevant. But fact-free denials are not enough. The

Government has failed to rebut Defendants’ evidence, and it must now be held to account.

III.   THE UNREBUTTED GOVERNMENT MISCONDUCT WARRANTS DISMISSAL,
       OR AT MINIMUM SUPPRESSION AND A HEARING

       Defendants acknowledge that dismissal is an extreme sanction reserved for truly

outrageous misconduct. But the unrebutted record of extraordinary Government misconduct in

this case warrants that extraordinary form of relief. Because there is credible evidence that the

Government fabricated evidence against Defendants, and the Government has provided no

countervailing evidence to dispute that allegation, the indictment should be dismissed.

       If the Court concludes that dismissal is unwarranted at this stage, it should nonetheless

suppress the fruits of the Government’s misconduct: the consensual recordings. Again, the record

shows that those recordings are tainted by the agents’ improper efforts to fabricate evidence, and

the Government has introduced no evidence to prove otherwise. This Court should suppress the

recording to protect Defendants’ due-process rights and deter future government misconduct. See

Limone, 372 F.3d at 44-45; United States v. Horn, 29 F.3d 754, 766-67 (1st Cir. 1994).

       Finally, if the Court does not dismiss the indictment, it should at a very minimum order an

evidentiary hearing to determine the full extent of the Government’s misconduct. There are many

unanswered questions about how the Government handled Singer’s notes, and about its repeated

misrepresentations to the Court and Defendants that it was unaware of any exculpatory evidence,

see supra at 6-8. But there is one simple question that the Court must be confident it has fully

addressed before proceeding to trial: Are Singer’s notes true? Did the Government pressure


                                                9
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 13 of 17



Singer to “tell a fib” and to “bend the truth”? Did the Government fabricate evidence?

       The Government argues that an evidentiary hearing “would serve no purpose” because

“[e]ven if the contentions in Singer’s notes were true,” that would “[a]t most” raise an issue for

the jury. Opp. at 33 (emphasis added); see also id. at 31 (similar). To be clear, the contentions in

Singer’s notes are that the Government fabricated evidence. And the Government is now arguing

that even if that is true—even if the Government fabricated evidence—trial should proceed as

normal and the concededly fabricated evidence should be put before the jury.

       That claim is stunning. Fabricated evidence violates one of the most “fundamental”

concepts of justice, Limone, 372 F.3d at 44-45, and it has no place before any jury, ever. How can

the Government possibly argue otherwise? Indeed, evidence that is concededly fabricated would

plainly be inadmissible; by definition, such evidence is not authentic. See Fed. R. Evid. 901.

       Perhaps the most troubling part of the Government’s assertion is that it reveals a profound

misunderstanding of the seriousness of the alleged misconduct, and of this Court’s role in ensuring

any trial is fair. If the contentions in Singer’s notes are true, the Government has engaged in a

sustained, orchestrated effort to cheat the justice system and win convictions at all costs—despite

the facts. This case should not proceed to trial without a thorough examination of what actually

happened. The only way to protect Defendants’ constitutional rights—and ensure that any

eventual trial is fair—is to order an evidentiary hearing and let the truth come to light.

                                          CONCLUSION

       When Defendants first uncovered Singer’s notes, this Court immediately recognized that

they implicate “very serious” claims of official misconduct that cannot be ignored and require a

“reasonable explanation” from the Government. Defs’ Br., Ex. K at 9, 15. The Government has

failed to provide that explanation. This Court should either dismiss the indictment or suppress the

consensual recordings and order an evidentiary hearing into Singer’s allegations of misconduct.


                                                 10
     Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 14 of 17



Dated: April 17, 2020                         Respectfully submitted,

                                              /s/ William J. Trach
Sean M. Berkowitz (admitted pro hac vice)     William J. Trach (BBO #661401)
LATHAM & WATKINS LLP                          LATHAM & WATKINS LLP
330 North Wabash Avenue                       200 Clarendon Street
Suite 2800                                    Boston, MA 02116
Chicago, IL 60611                             Phone: 617.948.6000
Phone: 312.777.7700                           Fax: 617.948.6001
sean.berkowitz@lw.com                         william.trach@lw.com

Perry J. Viscounty (admitted pro hac vice)    Roman Martinez (admitted pro hac vice)
LATHAM & WATKINS LLP                          LATHAM & WATKINS LLP
650 Town Center Drive                         555 Eleventh Street, NW
20th Floor                                    Suite 1000
Costa Mesa, CA 92626                          Washington, DC 20004
Phone: 714.540.1235                           Phone: 202.637.2200
perry.viscounty@lw.com                        roman.martinez@lw.com

                     Counsel for Mossimo Giannulli and Lori Loughlin

George W. Vien (BBO #547411)                  David C. Scheper (admitted pro hac vice)
Joshua N. Ruby (BBO #679113)                  SCHEPER KIM & HARRIS LLP
DONNELLY, CONROY & GELHAAR, LLP               601 West Fifth Street, 12th Floor
260 Franklin Street, Suite 1600               Los Angeles, CA 90071
Boston, MA 02110                              Phone: 213.613.4655
Phone: 617.720.2880                           Fax: 213.613.4656
Fax: 617.720.3554                             dscheper@scheperkim.com
gwv@dcglaw.com
jnr@dcglaw.com                                Counsel for Lori Loughlin

Mark E. Beck (admitted pro hac vice)
Mark Beck Law, A Professional Corporation
350 West Colorado Boulevard
Suite 200
Pasadena, CA 91105
Phone: 213.596.7828
mbeck@markbecklaw.com

Counsel for Mossimo Giannulli




                                             11
     Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 15 of 17



/s/ Brian T. Kelly                     /s/ David E. Meier
Brian T. Kelly (BBO No. 549566)        David E. Meier (BBO #341710)
Joshua C. Sharp (BBO No. 681439)       Todd & Weld LLP
Lauren M. Maynard (BBO No. 698742)     One Federal Street, 27th Floor
NIXON PEABODY LLP                      Boston, MA 02110
53 State Street                        (617) 720-2626
Boston, MA 02109                       dmeier@toddweld.com
617-345-1000
bkelly@nixonpeabody.com                /s/ Stephen H. Sutro
jsharp@nixonpeabody.com                Stephen H. Sutro, Esq.
lmaynard@nixonpeabody.com              Duane Morris, LLP
                                       Spear Tower
Robert Sheketoff (BBO No. 457340)      One Market Plaza, Suite 2200
One McKinley Square                    San Francisco, CA 94105-1127
Boston, MA 02109                       (415) 957-3008
617-367-3449                           SHSutro@duanemorris.com

Counsel for Gamal Abdelaziz            Counsel for Diane Blake and Todd Blake

/s/ David S. Schumacher                /s/ Reuben Camper Cahn
David S. Schumacher (BBO #647917)      Reuben Camper Cahn (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.          Jennifer L. Keller (pro hac vice)
470 Atlantic Avenue, Suite 1201        Chase A. Scolnick (pro hac vice)
Boston, MA 02210                       KELLER/ANDERLE LLP
(617) 532-2700                         18300 Von Karman Avenue, Suite 930
(617) 345-3927 (fax)                   Irvine, CA 92612
dschumacher@health-law.com             Tel: (949) 476-8700
                                       rcahn@kelleranderle.com
Patric Hooper (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.          Counsel for I-Hsen “Joey” Chen
1875 Century Park East, Suite 1600
Los Angeles, California 90067-2517
(310) 551-8111
(310) 551-8181 (fax)
phooper@health-law.com

Jordan Kearney (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.
575 Market Street, Suite 2300
San Francisco, CA 94105
(415) 875-8500
(415) 875-8519 (fax)
jkearney@health-law.com

Counsel for Amy and Gregory Colburn




                                      12
     Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 16 of 17



/s/ Jack W. Pirozzolo                 /s/ R. Robert Popeo
Jack W. Pirozzolo (BBO # 564879)      R. Robert Popeo (BBO # 403360)
jpirozzolo@sidley.com                 Mark E. Robinson (BBO # 423080)
SIDLEY AUSTIN LLP                     Eóin P. Beirne (BBO # 660885)
60 State Street, 36th Floor           Cory S. Flashner (BBO # 629205)
Boston, MA 02109                      MINTZ, LEVIN, COHN, FERRIS,
(617) 223-0304                        GLOVSKY AND POPEO, P.C.
                                      One Financial Center
John C. Hueston (pro hac vice)        Boston, MA 02111
jhueston@hueston.com                  (617) 348-1605 (telephone)
Marshall Camp (pro hac vice)          (617) 542-2241 (fax)
mcamp@hueston.com                     rpopeo@mintz.com
HUESTON HENNIGAN LLP                  mrobinson@mintz.com
523 W. 6th Street, Suite 400          ebeirne@mintz.com
Los Angeles, CA 90014                 csflashner@mintz.com
(213) 788-4340
                                      Counsel for Elisabeth Kimmel
Counsel for William McGlashan, Jr.
                                      /s/ Michael K. Loucks
/s/ Michael Kendall                   Michael K. Loucks (BBO #305520)
Michael Kendall (BBO # 544866)        SKADDEN, ARPS, SLATE, MEAGHER &
Yakov Malkiel (BBO # 689137)          FLOM LLP
WHITE & CASE LLP                      500 Boylston Street
75 State Street                       Boston, MA 02116
Boston, MA 02109-1814                 (617) 573-4800
Telephone: (617) 979-9310             michael.loucks@skadden.com
michael.kendall@whitecase.com
yakov.malkiel@whitecase.com           Jack P. DiCanio (pro hac vice)
                                      Allen J. Ruby (pro hac vice)
Andrew E. Tomback (pro hac vice)      SKADDEN, ARPS, SLATE, MEAGHER &
WHITE & CASE LLP                      FLOM LLP
1221 Avenue of the Americas           525 University Avenue
New York, NY 10020                    Palo Alto, CA 94301
Telephone: (212) 819-8428             (650) 470-4500
andrew.tomback@whitecase.com          jack.dicanio@skadden.com
                                      allen.ruby@skadden.com
Counsel for John Wilson
                                      Counsel for Marci Palatella




                                     13
       Case 1:19-cr-10080-NMG Document 1086 Filed 04/17/20 Page 17 of 17



 /s/ Tracy A. Miner                              /s/ Martin G. Weinberg
 Tracy A. Miner (BBO No. 547137)                 Martin G. Weinberg
 Megan A. Siddall (BBO No. 568979)               Mass. Bar No. 519480
 Miner Orkand Siddall LLP                        20 Park Plaza, Suite 1000
 470 Atlantic Ave, 4th Floor                     Boston, MA 02116
 Boston, MA 02110                                (617) 227-3700
 Tel.: (617) 273-8377                            owlmgw@att.net
 Fax: (617) 273-8004
 tminer@mosllp.com                               Matthew L. Schwartz (admitted pro hac vice)
 msiddall@mosllp.com                             BOIES SCHILLER FLEXNER LLP
                                                 55 Hudson Yards
 Counsel for Homayoun Zadeh                      New York, NY 10001
                                                 Tel.: (212) 446-2300
                                                 Fax: (212) 446-2350
                                                 E-mail: mlschwartz@bsfllp.com

                                                 Counsel for Robert Zangrillo




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing and that paper copies will be sent to those identified as non-registered

participants.

                                                           /s/ William J. Trach
                                                           William J. Trach




                                               14
